               Case 2:21-cr-00117-RSM Document 21 Filed 08/16/21 Page 1 of 4




 1                                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                         NO. CR21-107 RSM
10
                                   Plaintiff,                           ORDER CONTINUING TRIAL DATES
11
                            v.
12
13    CESAR ARAMBULA, et al.,

14                                Defendants.
15
                                                                        NO. CR21-108 RSM
      UNITED STATES OF AMERICA,
16
17                                 Plaintiff,
18
                            v.
19
      CRESENCIO MORENO AGUIRRE, et al.,
20
21                               Defendants.

22
23
24
25
26
27
28
     Order Continuing Trial Date - 1                                                        UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5200
     U.S. v. Arambula, et al..; U.S. v. Moreno Aguirre, et al.; U.S. v. Hawkins; U.S. v.     SEATTLE, WASHINGTON 98101
     Abercrombie; U.S. v. Flores Serna                                                             (206) 553-7970
                Case 2:21-cr-00117-RSM Document 21 Filed 08/16/21 Page 2 of 4




 1
       UNITED STATES OF AMERICA,                                         NOS. CR21-5213 RSM
 2                                                                            CR21-117 RSM
 3                                  Plaintiff,                                CR21-5251 RSM

 4                           v.
 5     KEDNEL RASHEN HAWKINS,
 6     EDWARD L. ABERCROMBIE, and
       HUMBERTO FLORES SERNA,
 7
                                  Defendants.
 8
 9
             This matter comes before the Court on the joint motion of the government and 12
10
     of the 15 defendants charged in these related cases to continue the trial in this matter and
11
     to schedule a status conference. Having considered the motion, any responses and
12
     objections, and all the files and records herein, the Court finds and rules as follows:
13
             The facts supporting continuing the trial and excluding the consequent delay are
14
     set forth in the Joint Motion to Continue, incorporated by this reference, and include the
15
     following: (a) the very large number of defendants charged; (b) the already large number
16
     of charged counts, which are likely to increase in anticipated superseding indictments;
17
     (c) the number of related indictments; (d) the nature of the prosecution, which includes
18
     wiretaps over multiple phone lines; (e) the volume of discovery produced, and still to be
19
     produced; and (f) the schedules of various counsel and their backlogs of cases due to the
20
     ongoing pandemic and resultant court closures.
21
             THIS COURT FINDS, pursuant to Title 18, United States Code, Section
22
     3161(h)(7)(B)(ii) that this case is sufficiently unusual and complex, due the combination
23
     of the number of defendants, the nature of the prosecution, as well as the existence of
24
     novel questions of fact, that it is unreasonable to expect adequate preparation by the
25
     parties for pretrial proceedings or for the trial itself by the current trial date, or for the
26
     immediate future.
27
28
      Order Continuing Trial Date - 2                                                        UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5200
      U.S. v. Arambula, et al..; U.S. v. Moreno Aguirre, et al.; U.S. v. Hawkins; U.S. v.     SEATTLE, WASHINGTON 98101
      Abercrombie; U.S. v. Flores Serna                                                             (206) 553-7970
                Case 2:21-cr-00117-RSM Document 21 Filed 08/16/21 Page 3 of 4




 1           THE COURT FURTHER FINDS, pursuant to Title 18, United States Code,
 2 Section 3161(h)(7)(B)(iv), that even if Section 3161(h)(7)(B)(ii) did not apply, the failure
 3 to grant a continuance in this case would deny counsel for the several defendants and the
 4 attorney for the government the reasonable time necessary for effective preparation—due
 5 to all parties’ need for more time to review the considerable volume of discovery and
 6 evidence produced, and still to be produced, and to consider possible defenses and
 7 motions—taking into account the exercise of due diligence.
 8           THE COURT FURTHER FINDS, pursuant to Title 18, United States Code,
 9 Section 3161(h)(7)(B)(i), that the failure to grant a continuance to June 6, 2022 would be
10 likely to make a continuation of the proceeding impossible or result in a miscarriage of
11 justice.
12           THE COURT THEREFORE FINDS, pursuant to Title 18, United States Code,
13 Section 3161(h)(7)(A), that the ends of justice served by a continuance to June 6, 2022
14 outweigh the best interest of the public and the several defendants in a speedy trial.
15 Moreover, pursuant to pursuant to Title 18, United States Code, Section 3161(h)(6), the
16 objections of those defendants who oppose a continuance of this length are overruled, as
17 those defendants are joined for trial with other defendants for whom the time for trial has
18 not run, and no motion to sever has been brought or granted. The defendants in these
19 related cases are alleged to have conspired together. All of the related cases arise out of a
20 common investigation, including common Title III interception applications and common
21 search warrant applications.
22           THE COURT FINDS, in light of these factors, that it is unlikely that the parties
23 can be reasonably ready to try this matter before June 6, 2022, at the earliest.
24           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
25 3161(h)(6) and (7), that this is a reasonable period of delay, in that the significant
26 majority of the defendants have indicated they require more time to prepare for trial and
27 believe that June 6, 2022 is the earliest that they could be prepared to proceed to trial.
28 The Court finds that given the complexity of the case, the number of defendants, and the
      Order Continuing Trial Date - 3                                                        UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5200
      U.S. v. Arambula, et al..; U.S. v. Moreno Aguirre, et al.; U.S. v. Hawkins; U.S. v.     SEATTLE, WASHINGTON 98101
      Abercrombie; U.S. v. Flores Serna                                                             (206) 553-7970
               Case 2:21-cr-00117-RSM Document 21 Filed 08/16/21 Page 4 of 4




 1 volume of discovery produced, and still to be produced, that this amount of time is, in
 2 fact, necessary.
 3          NOW, THEREFORE, IT IS HEREBY ORDERED that the trial date will be
 4 continued as to all defendants in all of the related cases captioned above until June 6,
 5 2022 at 9:00 a.m.
 6          IT IS FURTHER ORDERED that a status conference, to be attended by all
 7 defendants who remain in the case, together with their counsel, as well as the
 8 government, is scheduled for November 9, 2021 at 10:00 AM. An order addressing any
 9 remaining discovery issues and setting a briefing scheduled for pretrial motions will be
10 entered at that time.
11          IT IS HEREBY ORDERED that the defendants who have joined this motion shall
12 file speedy trial waivers no later than August 30, 2021, to the extent they have not already
13 done so.
14          IT IS FURTHER ORDERED that the time between this date and the new trial date
15 is excluded in computing the time within which a trial must be held pursuant to Title 18,
16 United States Code, Section 3161, et seq.
17
18          IT IS SO ORDERED.
19
20          DATED this 16th of August, 2021.
21
22
23
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
27
28
     Order Continuing Trial Date - 4                                                        UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5200
     U.S. v. Arambula, et al..; U.S. v. Moreno Aguirre, et al.; U.S. v. Hawkins; U.S. v.     SEATTLE, WASHINGTON 98101
     Abercrombie; U.S. v. Flores Serna                                                             (206) 553-7970
